Citation Nr: 1755248	
Decision Date: 12/01/17    Archive Date: 12/11/17

DOCKET NO.  16-28 155	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUES

1.  Entitlement to service connection for a lumbar spine disability.

2.  Entitlement to service connection for a cervical spine disability.

3.  Entitlement to service connection for right eye disability.

4.  Entitlement to service connection for a bilateral foot disability, to include bilateral plantar fasciitis.

5.  Entitlement to service connection for residuals of typhoid fever.

6.  Entitlement to service connection for bilateral hearing loss.

7.  Entitlement to service connection for an acquired psychiatric disorder, to include an anxiety disorder and posttraumatic stress disorder (PTSD).

8.  Entitlement to service connection for a skin disorder.

9.  Entitlement to service connection for gastroesophageal reflux disease.

10.  Entitlement to service connection for obstructive sleep apnea.

11.  Entitlement to service connection for headaches.

12.  Entitlement to service connection for upper respiratory infection.

13.  Entitlement to service connection for a disability manifested by memory loss and weight gain, to include as a qualifying chronic disability under 38 C.F.R. §  3.317.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

D. Orfanoudis, Counsel


INTRODUCTION

The Veteran had active service from January 1986 to January 1989.  He had additional service in the United States Army Reserves.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from October 2013 and October 2014 rating decisions of the Department of Veterans Affairs (VA), Regional Office (RO), in Houston, Texas, and St. Paul, Minnesota, respectively.  Jurisdiction is currently with the RO located in Houston, Texas.


In the June 2016 Appeal to Board Of Veterans' Appeals (VA Form 9), the Veteran had requested that he be scheduled for a Board hearing.  However, in January 2017, he withdrew his request for a hearing.

Although the issues of service connection for an anxiety disorder and PTSD, as well as service connection for a bilateral foot disorder and bilateral plantar fasciitis, had each previously been characterized as separate issues, the scope of a claim includes any disability that may reasonably be encompassed by a claimant's description of the claim, reported symptoms, and the other information of record.  As the identified symptoms of these disabilities overlap, the respective issues have been combined as captioned above.  See Clemons v. Shinseki, 23 Vet. App. 1 (2009); Brokowski v. Shinseki, 23 Vet. App. 79 (2009).

The Veteran's claims file has been converted into a paperless claims file via the Virtual VA and Veterans Benefits Management System (VBMS) paperless claims processing systems.  All records in such files have been considered by the Board in adjudicating this matter.  

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2016).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The issues of service connection for a right eye disability, a bilateral foot disability, residuals of typhoid fever, bilateral hearing loss, an acquired psychiatric disorder, a skin disorder, gastroesophageal reflux disease, sleep apnea, headaches, and upper respiratory infections are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  A lumber spine disability was not shown in active service or for many years thereafter; nor was arthritis of the lumbar spine shown to be manifested to a compensable degree during the first post service year.

2.  A cervical spine disability was not shown in active service or for many years thereafter; nor was arthritis of the cervical spine shown to be manifested to a compensable degree during the first post service year.

3.  A disability manifested by memory loss and weight gain was not shown in active service or for many years thereafter; the Veteran did not have service in the Southwest Asia theater of operations during the Persian Gulf War.


CONCLUSIONS OF LAW

1.  The criteria for the establishment of service connection for a lumber spine disability are not met.  38 U.S.C. §§ 1110, 1131, 5103, 5107 (West 2012); 38 C.F.R. §§ 3.303, 3.304 (2017).

2.  The criteria for the establishment of service connection for a cervical spine disability are not met.  38 U.S.C. §§ 1110, 1131, 5103, 5107 (West 2012); 38 C.F.R. §§ 3.303, 3.304 (2017).

3.  The criteria for the establishment of service connection for a disability manifested by memory loss and weight gain, to include as a qualifying chronic disability under 38 C.F.R. § 3.317, are not met.  38 U.S.C. §§ 1110, 1131, 5103, 5107 (West 2012); 38 C.F.R. §§ 3.303, 3.304, 3.317 (2017).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duty to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), 38 U.S.C. §§ 5100, 5102-5103A, 5106, 5107, 5126 (West 2012), 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2017), requires VA to assist a claimant at the time that he or she files a claim for benefits.  As part of this assistance, VA is required to notify claimants of what they must do to substantiate their claims.  38 U.S.C. § 5103(a); 38 C.F.R. § 3.159(b)(1).

VA must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that the claimant is to provide; and (3) that VA will attempt to obtain.  See Beverly v. Nicholson, 19 Vet. App. 394, 403 (2005).
 In addition, the notice requirements of the VCAA apply to all five elements of a service-connection claim, including: (1) Veteran status; (2) existence of a disability; (3) a connection between the Veteran's service and the disability; (4) degree of disability; and (5) effective date of the disability.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  Specifically, the notice must include notice that a disability rating and an effective date for the award of benefits will be assigned if service connection is awarded.  Id. at 486.

By letters dated in February 2012 and September 2014, the Veteran was notified of the evidence not of record that was necessary to substantiate his claims.  He was told what information that he needed to provide, and what information and evidence that VA would attempt to obtain.  He was also provided with the requisite notice with respect to the Dingess requirements.  Under these circumstances, the Board finds that the notification requirements of the VCAA have been satisfied.

Next, the VCAA requires that VA make reasonable efforts to assist the claimant in obtaining evidence necessary to substantiate a claim.  The Veteran's relevant service, VA, and private medical treatment records have been obtained.  There is no indication of any additional, relevant records that the RO failed to obtain.  The Veteran has been medically evaluated.  In sum, the Board finds that the duty to assist and duty to notify provisions of the VCAA have been fulfilled and no further action is necessary under the mandates of the VCAA. 

Service Connection

Service connection means that the facts, shown by evidence, establish that a particular injury or disease resulting in disability was incurred in the line of duty in the active military service or, if pre-existing such service, was aggravated during service.  38 U.S.C. §§ 1110, 1131 (West 2012); 38 C.F.R. §§ 3.303, 3.304 (2017).

In order to prevail on the issue of service connection for any particular disability, there must be evidence of a current disability; evidence of in-service occurrence or aggravation of a disease or injury; and medical evidence, or in certain circumstances, lay evidence, of a nexus between an in-service injury or disease and the current disability.  See Hickson v. West, 12 Vet. App. 247, 253 (1999); see also Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004); Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009); Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007) (holding that "[w]hether lay evidence is competent and sufficient in a particular case is a factual issue to be addressed by the Board").

Service connection for certain chronic diseases, such as arthritis, may also be established based upon a legal "presumption" by showing that it manifested itself to a degree of 10 percent or more within one year from the date of separation from service.  38 U.S.C. § 1112 (West 2012); 38 C.F.R. §§ 3.307, 3.309 (2017).  The option of establishing service connection through a demonstration of continuity of symptomatology rather than through a finding of nexus is specifically limited to the chronic disabilities listed in 38 C.F.R. § 3.309(a).  See Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013) (rejecting the argument that continuity of symptomatology in § 3.303(b) has any role other than to afford an alternative route to service connection for specific chronic diseases).  In addition, service connection may be granted for any disease diagnosed after service when all the evidence establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d) (2017).

The Board must assess the credibility and weight of all the evidence, including the medical evidence, to determine its probative value, accounting for evidence which it finds to be persuasive or unpersuasive, and providing reasons for rejecting any evidence favorable to the claimant.  See Masors v. Derwinski, 2 Vet. App. 181 (1992); Wilson v. Derwinski, 2 Vet. App. 614, 618 (1992); Hatlestad v. Derwinski, 1 Vet. App. 164 (1991); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  Equal weight is not accorded to each piece of evidence contained in the record; every item of evidence does not have the same probative value.
Lumbar and Cervical Spine Disabilities

The Veteran asserts that he currently has lumbar and cervical spine disorders that are the result of his period of active service.

A review of the Veteran's service treatment records does not reveal any symptoms or diagnosis associated with a lumbar or cervical spine disorder during active service.

Following service, private medical records dated from April 2010 shows that the Veteran was treated for both neck and low back symptoms following a workplace incident in which he was injured in a physical altercation with a person that he was guarding as a prison guard.  Records from the Texas Workman's Compensation agency confirm the incident that occurred in April 2010.  Subsequent VA and private outpatient treatment records show ongoing intermittent treatment for symptoms associated with the April 2010 neck and low back injuries.

Having carefully considered the evidence of record, the Board finds that such evidence has not shown the current neck and low back disabilities are related to the Veteran's period of active service.  His service treatment records are silent as to any +related  diagnosis during active service.  The first medical evidence of record of a spine disorder was not until many years following discharge from active service.  As the medical evidence of record has not established a nexus between the Veteran's service and the diagnosed neck and low back disorders, service connection must be denied.  See Hickson, 12 Vet. App. at 253.

Additionally, there is also no indication that the Veteran had a diagnosis of arthritis of the cervical or lumbar spine which had become manifested to a compensable degree during the first year following his separation from service.  Accordingly, entitlement to service connection for arthritis on a presumptive basis is also not warranted.  See 38 C.F.R. §§ 3.307, 3.309 (2017). 

In view of the absence of in-service findings of a lumbar or cervical spine disorder, and the lengthy period following service without treatment, there is no evidence of continuity of symptomatology, and this weighs against the Veteran's claim.  The Board recognizes the Veteran's contentions.  When a condition may be diagnosed by its unique and readily identifiable features, the presence of the disorder is not a determination "medical in nature" and is capable of lay observation.  In such cases, the Board is within its province to weigh that testimony and to make a credibility determination as to whether that evidence supports a finding of service incurrence and continuity of symptomatology sufficient to establish service connection.  See Barr v. Nicholson, 21 Vet. App. 303 (2007).

Lay evidence can be competent and sufficient to establish a diagnosis of a condition when (1) a layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  Jandreau, 492 F.3d at 1377.

To the extent that the Veteran is able to observe continuity of symptoms his opinion is outweighed by the competent medical evidence.  Simply stated, the Veteran's service treatment records (containing no competent medical evidence of a lumbar or cervical spine disorder) and post-service treatment records (showing no complaints, symptoms, findings or diagnoses associated with such disorder for many years, and no competent medical evidence linking the asserted disorders to the Veteran's service) outweigh the Veteran's contentions. 

Given the medical evidence against the claim, for the Board to conclude that the Veteran's has a lumbar or cervical spine disorder that was incurred during service would be speculation, and the law provides that service connection may not be based on a resort to speculation or remote possibility.  38 C.F.R. § 3.102 (2017); Obert v. Brown, 5 Vet. App. 30, 33 (1993).

Accordingly, the Veteran's claims of entitlement to service connection for a lumbar and cervical spine disorders are denied.  Although the Veteran is entitled to the benefit of the doubt where the evidence is in approximate balance, the benefit of the doubt doctrine is inapplicable where, as here, the preponderance of the evidence is against the claims of entitlement to service connection.  38 U.S.C. § 5107 (b); Gilbert, 1 Vet. App. at 49.

Memory Loss and Weight Gain

The Veteran asserts that he has a disability manifested by memory loss and weight gain, to include as a qualifying chronic disability under 38 C.F.R. § 3.317.  In the February 2014 notice of disagreement, he asserted that he has an undiagnosed illness that is manifested by memory loss and weight gain.  

A review of the Veteran's service treatment records does not reveal any symptoms or diagnosis associated with memory loss and weight gain during active service.

Following service, VA and private medical records fail to provide any diagnosis associated with a disability manifested by memory loss and weight gain.

In October 2014, the Veteran provided a lay statement in support of his claim suggesting that he had developed a disability manifested by memory loss and weight gain as a result of his period of active service.

Having carefully considered the evidence of record, the Board finds that such evidence has not shown that the Veteran has a disability manifested by memory loss and weight gain that is related to his period of active service.  His service treatment records are silent as to any related diagnosis.  The post-service medical treatment records fail to establish that the Veteran has been diagnosed with a disability manifested by memory loss and weight gain.  In this regard, Congress has specifically limited entitlement to service-connected disability benefits to cases where there is a current disability.  In the absence of proof of a present disability, there can be no valid claim.  Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992).

Additionally, the Veteran has specifically expressed that he did not have active service in the Southwest Asia theater of operations during the Persian Gulf War.  As such, entitlement to service connection under 38 C.F.R. §  3.317, for one of the three types of qualifying chronic disabilities ((1) an undiagnosed illness; (2) a medically unexplained chronic multi- symptom illness; and (3) a diagnosed illness that the Secretary determines in regulations prescribed under 38 U.S.C. 1117 (d)) on a presumptive basis is not warranted.

In view of the absence of in-service findings of a disability manifested by memory loss and weight gain, and the absence of a diagnosis of a current diagnosed disability, there is no evidence of continuity of symptomatology, and this weighs against the Veteran's claim.  The Board recognizes the Veteran's contentions and those set forth in the lay statement submitted on his behalf.  See Barr, 21 Vet. App. at 311; Jandreau, 492 F.3d at 1377.  To the extent that the Veteran is able to observe continuity of symptoms his opinion is outweighed by the preponderance of the evidence of record.

Given the medical evidence against the claim, for the Board to conclude that the Veteran's has disability manifested by memory loss and weight gain that was incurred during service would be speculation, and the law provides that service connection may not be based on a resort to speculation or remote possibility.  38 C.F.R. § 3.102 (2017); Obert, 5 Vet. App. at 33.

Accordingly, the Veteran's claim of entitlement to service connection for a disability manifested by memory loss and weight gain, to include as a qualifying chronic disability under 38 C.F.R. §  3.317, is denied.  Although the Veteran is entitled to the benefit of the doubt where the evidence is in approximate balance, the benefit of the doubt doctrine is inapplicable where, as here, the preponderance of the evidence is against the claim of entitlement to service connection.  38 U.S.C. § 5107 (b); Gilbert, 1 Vet. App. at 49.


ORDER

Service connection for a lumbar spine disability is denied.

Service connection for a cervical spine disability is denied.

Service connection for a disability manifested by memory loss and weight gain, to include as a qualifying chronic disability under 38 C.F.R. § 3.317, is denied.


REMAND

Unfortunately, a remand is required in this case as to the issues of service connection for a right eye disability, a bilateral foot disability, residuals of typhoid fever, bilateral hearing loss, an acquired psychiatric disorder, a skin disorder, gastroesophageal reflux disease, sleep apnea, headaches, and upper respiratory infections.  Although the Board sincerely regrets the additional delay, it is necessary to ensure that there is a complete record upon which to decide the Veteran's claims so that he is afforded every possible consideration.  VA has a duty to make reasonable efforts to assist the claimant in obtaining evidence necessary to substantiate the claim for the benefit sought, unless no reasonable possibility exists that such assistance would aid in substantiating the claim.  38 U.S.C. § 5103A(a) (West 2012); 38 C.F.R. § 3.159(c), (d) (2017).

Right Eye

With regard to the issue of service connection for a right eye disability, the Veteran asserts that he has a current disability that is related to a right eye injury sustained during service.  A review of his service treatment records show that he experienced a right corneal abrasion during service from gunpowder residue during a training exercise.  He was treated for residuals on a number of occasions thereafter during service.  Additionally, he was treated in service for conjunctivitis.  Following service, the Veteran underwent a VA examination in October 2014 at which time he was diagnosed with glaucoma and posterior vitreal detachment.  The examiner opined that the glaucoma was less likely related to active service, however, the examiner did not opine as to whether the posterior vitreal detachment was etiologically related to service.  As such, an additional opinion must be obtained.  When medical evidence is inadequate, VA must supplement the record by seeking an advisory opinion or ordering another medical examination.  Colvin v. Derwinski, 1 Vet. App. 171 (1991); Hatlestad v. Derwinski, 3 Vet. App. 213 (1992); see also Barr, 21 Vet. App. at 311.

Bilateral Hearing Loss

With regard to the issue of service connection for bilateral hearing loss, the Veteran asserts that he has a current disability that is related to exposure to acoustic trauma during his period of active service.  An in-service audiogram dated in October 1988 shows that the Veteran was noted to have been routinely exposed to hazardous noise.  The Veteran underwent a VA audiological examination in September 2013, however, the examiner did not provide any audiological findings stating that the Veteran was having difficulty completing the examination.  The examiner did not specify the reasons for the difficulty or identify what could be undertaken as an alternative.  As such, the Board finds that the examination report is inadequate, and a new examination is warranted.  See Colvin, 1 Vet. App. at 175; Hatlestad, 3 Vet. App. at 216; see also Barr, 21 Vet. App. at 311.    

Acquired Psychiatric Disorder

With regard to the issue of service connection for an acquired psychiatric disorder, to include an anxiety disorder and PTSD, the Veteran asserts that he has a current disability that is related to a stressful even experienced during his period of active service.  He has specifically described being in fear of hostile military or terrorist activity while on a tour of duty in the Army Reserves in Guatemala wherein he was assigned to guard the perimeter of the base.  He described being exposed to the sounds of gunfire and fearing that he would be attacked and killed while on guard duty.  Lay statements submitted in support of the Veteran also suggest that the Veteran was exposed to stressful events during his period of active service.  While a VA Memorandum dated in October 2013 concluded that there was not enough information to request confirmation of the stressor Joint Services Records Research Center (JSRRC), VA outpatient treatment records do show a diagnosis of PTSD, and most recently, a private medical record dated in October 2017 also confirms a diagnosis of PTSD.  

To establish service connection for PTSD the evidence must show a diagnosis of PTSD in accordance with 38 C.F.R. § 4.125 (a) (i.e., DSM); a link or nexus, established by medical evidence, between current symptoms of PTSD and an in-service stressor; and credible supporting evidence that the claimed in-service stressor occurred.  38 C.F.R. § 3.304 (f).  The Veteran has not yet undergone a VA examination so as to determine whether he has an acquired psychiatric disorder, to include anxiety disorder and PTSD, as a result of his period of active service.  As such, the Board finds that he should be afforded a VA examination to assess the current nature and etiology of his asserted psychiatric disorder.  38 U.S.C. § 5103A; 38 C.F.R. § 3.159 (c)(4); see also McLendon v. Nicholson, 20 Vet. App. 79 (2006).

Bilateral Foot Disability, Residuals of Typhoid Fever, Skin Disorder, Gastroesophageal Reflux Disease, Headaches and Upper Respiratory Infections

With regard to the issues of service connection for a bilateral foot disability, residuals of typhoid fever, a skin disorder, gastroesophageal reflux disease, sleep apnea, headaches, and upper respiratory infections, the Board finds that additional development is required prior to further adjudication of each issue.  Specifically, VA has a duty to obtain a medical examination if the evidence establishes (1) a current disability or persistent or recurrent symptoms of a disability, (2) an in-service event, injury, or disease, (3) current disability may be associated with the in-service event, and (4) there is insufficient evidence to make a decision on the claim. See McLendon, 20 Vet. App. at 79.  Here, the Veteran's service treatment records show that the Veteran was treated for each respective asserted disorder during active service (pes planus in October 1988; typhoid fever in March 1993; skin rash in June 1987; gastrointestinal symptoms in 1987 and 1993; headaches in January 1987; and upper respiratory infection in 1987 and 1988).  The Veteran has asserted that he continues to experienced symptoms associated thereto ever since.  VA has not obtained medical examinations in relation to the claims for service connection identified herein.  As such, the Board finds that he should be afforded a VA examination to assess the current nature and etiology of each asserted disorder.  38 U.S.C. § 5103A; 38 C.F.R. § 3.159 (c)(4); see also McLendon, 20 Vet. App. at 79.

Obstructive Sleep Apnea 

In the February 2014 notice of disagreement, the Veteran asserts that he has developed a sleep apnea as a result of his PTSD.  The service connection claim for sleep apnea is, therefore, inextricably intertwined with the Veteran's claim for an acquired psychiatric disorder, to include anxiety disorder and PTSD, inasmuch as the sleep apnea is claimed as secondary thereto.  In this regard, the outcome of the Veteran's PTSD/psychiatric disorder claim may impact his sleep apnea claim.  See Harris v. Derwinski, 1 Vet. App. 180, 183 (1991).  As such, the issue is deferred pending disposition of the claim for a psychiatric disorder, to include PTSD.  

Additional Development

Finally, as this matter is being remanded for the reasons set forth above, any additional VA treatment records of the Veteran for his asserted disabilities should also be obtained.  See 38 U.S.C.A. § 5103A(b), (c); 38 C.F.R. § 3.159(b); see also Bell v. Derwinski, 2 Vet. App. 611 (1992) (VA medical records are in constructive possession of the agency, and must be obtained if the material could be determinative of the claim). 

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1.  The AOJ shall ask the Veteran to identify all locations of VA treatment or evaluation for his asserted disabilities and contact each VA medical facility identified by the Veteran to obtain ongoing medical treatment records pertaining thereto.  All records obtained must be associated with the Veteran's claims file.

2.  The AOJ shall schedule the Veteran for a VA examination by an ophthalmologist so as to determine the nature and etiology of his current right eye disability.  The claims file, to include a copy of this Remand, must be sent to the examiner for review; consideration of such should be reflected in the completed examination report.  All tests and studies deemed necessary by the examiner must be conducted.  

The examiner is requested to identify all diagnoses associated with the asserted right eye disability and opine as to whether any such diagnoses are at least as likely as not related to the Veteran's period of active service, to specifically include the corneal abrasion and conjunctivitis experienced as set forth in the service treatment records.

The examiner is advised that the Veteran is competent to report his symptoms and history, and such reports must be specifically acknowledged and considered in formulating any opinions.  If the examiner rejects the Veteran's reports of symptomatology, he or she must provide a reason for doing so.

The absence of evidence of treatment for a particular right eye disability in the Veteran's service treatment records cannot, standing alone, serve as the basis for a negative opinion.

If the examiner is unable to provide an opinion without resort to speculation, he or she should explain why this is so and what if any additional evidence would be necessary before an opinion could be rendered.  The examiner must provide a rationale for each opinion given.

3.  The AOJ shall schedule the Veteran for a VA examination by an otolaryngologist so as to determine the precise nature and etiology of his asserted bilateral hearing loss.  All tests and studies deemed appropriate by the examiner must be conducted.  The Veteran's claims file, to include a copy of this Remand, must be provided to the examiner for use in the study of this case, and the examination report should indicate that the claims file, to include the electronic record, has been reviewed.

For each ear, pure tone audiometric thresholds, in decibels, must be recorded for each of the frequencies of 1,000, 2,000, 3,000 and 4,000 Hertz, and a controlled speech discrimination testing (Maryland CNC) (reported in percentages of discrimination) must be conducted.

All results of the audiological evaluation are to be reported in detail and associated with the claims file.  Following examination of the Veteran, the examiner is requested to opine as to the following:

(a) Does the Veteran have a current diagnosis of a hearing loss disability of one or both ears as defined by VA regulations?

(b) If the Veteran is determined to have a current diagnosis of a hearing loss disability, is it as likely as not that such had onset in service or is causally related to active service, to specifically include from exposure to acoustic trauma?

In offering this impression, the examiner must acknowledge and discuss the Veteran's reports as to the onset of his hearing problems.  Regarding the basis for the opinion, the examiner must comment on the likelihood that the asserted incidents of loud noise experienced during service resulted in damage to auditory hair cells even though findings may or may not suggest a recovered temporary threshold shift during service.  If the examiner finds auditory hair cell damage to be a likely result of the in-service noise exposure, then the examiner shall comment on the likelihood that such damaged auditory hair cells would result in a greater permanent hearing loss than otherwise would be manifest.

The examiner is advised that the Veteran is competent to report his symptoms and history, and such reports must be specifically acknowledged and considered in formulating any opinions.  If the examiner rejects any reports of symptomatology, a reason for doing so must be provided.  
The absence of evidence of treatment for bilateral hearing loss in the Veteran's service treatment records cannot, standing alone, serve as the basis for a negative opinion.

If the examiner is unable to provide an opinion without resort to speculation, he or she should explain why this is so and what if any additional evidence would be necessary before an opinion could be rendered.  The examiner must provide a rationale for each opinion given.

4.  The AOJ shall afford the Veteran a VA psychiatric examination with an appropriate physician so as to determine the precise nature and etiology of the asserted psychiatric disorder.  The claims file, to include a copy of this Remand, must be sent to the examiner for review; consideration of such should be reflected in the completed examination report.  All tests and studies deemed necessary by the examiner must be conducted. 

The examiner is directed to provide an opinion as to whether the Veteran meets the criteria for a diagnosis of PTSD.  If not, the examiner should specify which of the criteria are not met.  If the Veteran does meet the PTSD criteria, the examiner should specify the stressors supporting the diagnosis and provide a detailed description of the stressors.

The examiner shall also provide an opinion as to whether any other psychiatric disability diagnosed during the pendency of this claim at least as likely as not had its onset in service or is the result of a disease or injury in service.  The examiner should specifically state in which period of service the disability began or to which it can be attributed, if possible. 

The examiner is advised that the Veteran is competent to report his symptoms and history, and such reports must be specifically acknowledged and considered in formulating any opinions.  If the examiner rejects the Veteran's reports of symptomatology, he or she must provide a reason for doing so.

The absence of evidence of treatment for a psychiatric disorder in the Veteran's service treatment records cannot, standing alone, serve as the basis for a negative opinion.
A thorough explanation for any opinion offered must be provided.  If the examiner determines that they are unable to provide any portion of the requested opinion without resort to speculation, the reasons and bases for this determination should be offered and any outstanding evidence that would enable the examiner to provide the opinion should be identified.

5.  The AOJ shall schedule the Veteran for a VA examination by an appropriate physician so as to determine the nature and etiology of his asserted bilateral foot disability, residuals of typhoid fever, skin disorder, gastroesophageal reflux disease, sleep apnea, headaches, and upper respiratory infections.  The claims file, to include a copy of this Remand, must be sent to the examiner for review; consideration of such should be reflected in the completed examination report.  All tests and studies deemed necessary by the examiner must be conducted.  

For each of the asserted disabilities (bilateral foot disability, residuals of typhoid fever, skin disorder, gastroesophageal reflux disease, sleep apnea, headaches, and upper respiratory infections) the examiner is directed to opine as to whether it is at least as likely as not that the diagnosed disability had its onset in service, had its onset in the year immediately following any period of service, or is otherwise the result of a disease or injury in service.

The examiner is advised that the Veteran is competent to report his symptoms and history, and such reports must be specifically acknowledged and considered in formulating any opinions.  If the examiner rejects the Veteran's reports of symptomatology, he or she must provide a reason for doing so.

If the examiner is unable to provide an opinion without resort to speculation, he or she should explain why this is so and what if any additional evidence would be necessary before an opinion could be rendered.  The examiner must provide a rationale for each opinion given.

6.  The AOJ will then review the Veteran's claims file and ensure that the foregoing development actions have been conducted and completed in full, and that no other notification or development action, in addition to those directed above, is required.  If further action is required, it should be undertaken prior to further claims adjudication.

7.  The AOJ will then readjudicate the Veteran's claims.  If the benefits sought on appeal remain denied, the Veteran and his representative should be provided with a Supplemental Statement of the Case.  An appropriate period of time should be allowed for response.

Thereafter, if appropriate, the case is to be returned to the Board, following applicable appellate procedure.  The Veteran need take no action until he is so informed.  He has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  The purposes of this remand are to obtain additional information and comply with all due process considerations.  No inference should be drawn regarding the final disposition of this claim as a result of this action.

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (West 2012).




______________________________________________
B. T. KNOPE
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


